—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 15, 1986 (People v Jones, 125 AD2d 494), affirming a judgment of the Supreme Court, Queens County, rendered September 13, 1982.
*621Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J. P., Altman, Friedmann and Florio, JJ., concur.